Citation Nr: 0423536	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  98-03 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.  

2.  Entitlement to an increased (compensable) initial rating 
for status post right knee meniscectomy, with chondromalacia 
patellae, prior to May 11, 2001.  

3.  Entitlement to an increased rating for status post right 
knee meniscectomy with chondromalacia patellae, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an initial rating higher than 10 percent 
for neck pain syndrome with degenerative changes.  

5.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease.  

6.  Entitlement to a higher initial (compensable) rating for 
hemorrhoids.  

7.  Entitlement to a higher initial (compensable) rating for 
atopic dermatitis.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this decision, the RO established 
service connection for a neck condition, diagnosed as post-
traumatic neck pain syndrome with suspected right 
radiculopathy, and a 10 percent rating was assigned.  Also, 
service connection was granted for status post right knee 
meniscectomy, with chondromalacia patellae, hemorrhoids, 
gastroesophageal reflux and atopic dermatitis, which were 
evaluated as noncompensably disabling.  Finally, service 
connection was denied for carpal tunnel syndrome.  

By a September 2003 rating decision, the RO increased the 
disability rating for the service-connected right knee 
disability from a noncompensable rating to a 10 percent 
rating from May 11, 2001.  By the same rating, the RO 
assigned a rating under diagnostic code 5010 that pertains to 
traumatic arthritis in addition to diagnostic code 5290 that 
pertains to limitation of motion.  

The veteran requested a hearing before the Board that was 
scheduled for June 2004.  However, the record discloses that 
the veteran did not report for that hearing.  

The issues of entitlement to service connection for carpal 
tunnel syndrome and for higher initial ratings for the right 
knee disability, neck disability, hemorrhoids and 
gastroesophageal reflux are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has erythema in the antecubital popliteal 
areas, without evidence of exfoliation or exudation; the 
atopic dermatitis is not shown to involve the face, head or 
neck and is not shown on at least 5 percent of the body, or 
at least 5 percent, but less than 20 percent of an exposed 
area.  

3.  The veteran is not show to have required intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a duration of less than six weeks 
during the past 12-month period.  


CONCLUSION OF LAW

The criteria for a higher initial (compensable) rating for 
atopic dermatitis have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Code 7899-7806 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

In the instant case, when VA examined the veteran in July 
1996, she stated that she was not troubled by a skin 
condition.  The examination of the skin revealed no 
dermatological abnormalities.  There was no evidence of 
atopic dermatitis.  The veteran was examined by VA in March 
1997.  Inspection of her skin, including the areas where the 
atopic dermatitis flares up, failed to disclose any evidence 
of activity.  The skin was described as perfectly normal in 
appearance with normal texture and no scarring or 
desquamation.  On examination in May 2001, the skin showed 
erythema of the antecubital popliteal areas bilaterally with 
no definite rash noted at that time.  No generalized skin 
disease was identified.  

The Board observes that, during the pendency of this appeal, 
the criteria for rating skin disorders were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The veteran was notified of that revision in the 
supplemental statement of the case, dated in September 2003.  

In Karnas v Derwinski, 1 Vet. App. At 312-13, the Court held 
that when there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  

The General Counsel of VA, in a precedent opinion, held that 
the determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97.  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.  

In Kuzma v Principi, 341 F.3d 1327 (Fed. Cir. 2003), Federal 
Circuit overruled the Karnas rule as it applies to 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.  The 
Federal Circuit overruled Karnas "to the extent [it] 
conflict[s] with the Supreme Court's and our own binding 
authority."  Under the Supreme Court's precedents, if 
applying a new statute or regulation to a pending claim would 
have a genuinely retroactive effect, it may not be applied, 
but if there would be no such retroactive effect, the new 
statute or regulation must ordinarily be applied.  VAOPGCPREC 
7-2003 (November 19, 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3)  the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board observes that the under the rating criteria for 
rating skin conditions and under the specific facts of the 
veteran's case, neither of the versions is more favorable.  
Rather the preponderance of the evidence is against a 
compensable rating.  Id.

The veteran is not shown to have exfoliation, exudation or 
itching, involving an exposed area of the skin or an 
extensive area.  38 C.F.R.§ 4.118, Code 7806 (2002).  The 
Board observes that "exfoliation" is a falling off of the 
scales or layers. Dorland's Illustrative Medical Dictionary, 
594 (27th ed 1988).  Also, "exudation" is the escape of 
fluids, cells and cellular debris from blood vessels and has 
deposited in tissues or on tissue surfaces, usually as a 
result of inflammation.  Dorland's Illustrative Medical 
Dictionary, 600 (27th ed 1988).  "Erythema" is a name 
applied to redness of the skin produced by congestion of the 
capillaries, which may result from a variety of causes, the 
etiology of a specific type of lesion often being indicated 
by a modifying term.  Dorland's Illustrative Medical 
Dictionary, 577 (27th ed 1988).  The clinical record shows 
that the veteran does not satisfy the old criteria for the 
next higher schedular evaluation of 10 percent.  The service-
connected skin condition is not shown to be productive of 
more than slight, if any, exfoliation, exudation or itching, 
if on an nonexposued surface or small area.  

In addition, the clinical record does not show that the 
criteria for the next higher evaluation are satisfied under 
the amended criteria for rating skin conditions.  The atopic 
dermatitis is not shown to involve the face, head or neck, is 
not shown on at least 5 percent of the body or at least 5 
percent, but less than 20 percent of exposed area.  Moreover, 
although the veteran reported a history of use of 
corticosteroids in a cream base, as indicated by the report 
of the July 1996 VA examination, there is no indication of 
intermittent systemic therapy requiring corticosteroids or 
other immunosuppressive drugs for a period of less than six 
weeks during the past 12-month period.  38 C.F.R.§ 4.118, 
Code 7806 (2003).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Moreover, although some degree of 
impairment of industrial activities can be anticipated, the 
record does not show that the service-connected disability is 
productive of marked impairment of industrial activities.  
The veteran is advised that percent evaluations assigned to 
the service-connected disabilities are indicative of the 
degree of industrial impairment currently demonstrated them.  
Consequently, there is no basis for consideration of a higher 
rating on extraschedular grounds.



VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in July 2003, 
after the initial unfavorable RO decision.  In this letter, 
the RO informed the veteran of its duty to explain to her the 
information or evidence needed to grant the claims.  The 
letter discussed VA's duty to assist the veteran to obtain 
evidence for the claim and what was required of him in this 
regard.  She was informed that to establish entitlement to 
service connection, the evidence had to show an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; or a current physical or mental 
disability; or a relationship between his current disability 
and an injury, disease, or event in service.  With respect to 
the claims for higher disability evaluations, the veteran was 
advised that she must show that her service-connected 
disabilities had worsened.  Details about the kind of 
evidence that tended to show these things were provided.  The 
veteran was asked whether she had any additional or new 
medical evidence not previously provided.  The RO asked her 
to specify where she had received treatment and solicited 
releases to obtain her private records.  The RO also informed 
her that it would request these and other records.  She was 
asked to tell VA about any other information or evidence she 
wanted it to get for him.  VA attempted to inform the veteran 
of which information and evidence she was to provide to VA 
and which information and evidence VA would attempt to obtain 
on his behalf.  The veteran was asked to state if she did not 
know of any additional evidence he wished VA to consider.  
The veteran did not respond to these inquiries.  

The veteran was also provided with other notification of the 
information necessary to substantiate her claim by means of 
the discussion in the December 1996 and subsequent rating 
decisions, the January 1996 statement of the case and the 
October 2003 1998 supplemental statement of the case.  

In this case, although the VCAA notice letter does not 
specifically contain the request the veteran to send all 
pertinent evidence she has in her possession, the Board finds 
that the veteran has not advised VA that she knew of any 
other evidence that VA needed after the July 2003 notice 
letter was provided.  Specifically, the letter asked the 
veteran to "tell [the RO] about any additional information 
or evidence" for which she wanted the RO's assistance in 
obtaining, or she should let them know that she had no 
additional evidence and VA will proceed with her claim.  
Nothing in the record suggests that the veteran takes 
exception to any RO action or inaction concerning compliance 
with duty-to-notify provisions.  

In summary, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The veteran has been afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  In July 2003, the veteran was provided with a VCAA 
notice which informed him of the evidence needed to support 
her claim; what actions she needed to undertake; and how the 
VA would assist her in developing her application and claim.  
While specific language has not been provided requesting that 
the veteran submit all records in his possession, the Board 
finds that she has been afforded ample opportunity to submit 
relevant evidence and has says that she knows of no other 
relevant evidence to submit.  Consequently this deficiency in 
the timing of the notice is not prejudicial to the veteran, 
as there is no indication from the veteran or the record that 
the clinical evidence is incomplete.  


ORDER

A higher initial (compensable) rating for atopic dermatitis 
is denied.  


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review with respect 
to the claims of entitlement to service connection for carpal 
tunnel syndrome and for increased initial ratings for right 
knee disability, cervical spine disability, hemorrhoids and 
gastroesophageal reflux disease.  

Initially, the Board observes that the veteran was diagnosed 
with carpel tunnel syndrome (CTS) as early as 1993.  The 1996 
and 2001 VA examinations show that in the examiners' 
opinions, the veteran did not have CTS.  However, on neither 
occasion the claims folder was not available for the 
examiners' review.  

Also, the Board notes that the veteran is currently service 
connected for status post right knee meniscectomy with 
chondromalacia patella.  However, she was diagnosed with 
osteoarthritis of the right knee by X-rays conducted in March 
1997.  At that examination, noncompensable limitation of 
motion was shown as well, as the veteran was noted to have a 
range of motion of 0-120 degrees.  See 38 C.F.R. §§ 4.71, 
Plate II, 4.71a (2003).  The record does not reflect that 
service connection has been established for arthritis.  The 
RO should adjudicate the matter of entitlement to service 
connection for arthritis of the right knee as it is 
inextricably intertwined with the issue of a higher initial 
rating.  In addition, the RO should consider the propriety of 
affording a separate rating for separate and distinct 
manifestations of the same disability.  Esteban v. Brown, 6 
Vet App 259 (1994).  

Also, the record shows that there is an suggestion of 
radioculopathy related to the service-connected neck.  
Reports of private treatment from W. R. Osborne, M.D. 
indicate the presence of a herniated nucleus propius.  When 
examined at the most recent VA examination in May 2001, the 
veteran was found to have osteophytosis and degenerative disc 
disease of the cervical spine.  The record does not reflect 
that service connection has been established for 
intervertebral disc syndrome.  The RO should adjudicate the 
matter of entitlement to service connection for 
intervertebral disc syndrome of the cervical spine as it is 
inextricably intertwined with the issue of a higher initial 
rating.  In addition, the RO should consider the propriety of 
affording a separate rating for separate and distinct 
manifestations of the same disability.  Esteban v. Brown, 6 
Vet App 259 (1994).  

Furthermore, it is noted that effective September 23, 2002, 
the schedule for rating intervertebral disc syndrome was 
revised pursuant to 67 Fed. Reg. 54345-54349 (August 22, 
2002).  In addition, effective September 26, 2003 the 
criteria for rating disabilities of the spine were revised 
pursuant to 68 Fed. Reg. 51454-51456 (August 27, 2003).  
Additional examination is necessary in order to evaluate the 
veteran under the amended rating criteria.  

With respect to gastroesophageal reflux, when the veteran was 
examined in July 1996, the physical examination showed no 
tenderness of the abdomen and no audible successive splash.  
Gastroesophageal reflux was diagnosed by history.  When 
examined in May 2001, the veteran reported having symptoms 
since 1982.  She reported that she had heart burn, pain in 
the upper mid abdomen with occasional vomiting.  She also 
reported severe nausea, but denied hematemesis or melena.  
Her reflux symptoms occurred at least 2 to 3 times a week, 
and she reported that she was occasionally awakened by these 
symptoms.  She stated that she was taking a large quantity of 
antacids for relief and over the past year had been taking 
Zantac twice a day.  The examination report does not reflect 
that a gastrointestinal examination was conducted and the 
clinical record was not available for review.  

With respect to the claim for a higher initial rating for 
hemorrhoids, the Board notes that the May 2001 VA examination 
report showed that the veteran had external hemorrhoids and 
no masses.  The claims folder was not available at the time 
of the examination.  A diagnosis of hemorrhoidal disease, 
persistent external hemorrhoids with thrombosis.  The veteran 
has reported having recurrent rectal bleeding, as reflected 
on her VA Form 9, dated in February 1998.  However, the 
presence or absence of bleeding or anemia was not indicated 
on the May 2001 VA examination report.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The veteran should be afforded a VA 
examination in order to establish or rule 
out the presence of carpal tunnel 
syndrome and to establish a diagnosis as 
to the causes for complaints of weakness 
in the upper extremities.  Based on a 
review of the clinical record, the 
examiner is requested to provide an 
opinion as to whether the veteran 
currently has carpal tunnel syndrome 
associated with injury, disease or event 
noted in her military service.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current carpal tunnel syndrome is 
causally related to the veteran's 
military service.  The clinical basis for 
the opinion should be set forth in 
detail.  

2.  The veteran should be afforded a VA 
joints examination in order to determine 
the current nature and severity of the 
service-connected right knee disability.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to comment on 
the degree of functional loss due to 
pain, weakness or other factors.  To the 
extent possible, the degree of functional 
loss should be described in terms of 
limitation of motion.  

3.  The RO should afford the veteran a VA 
spine examination in order to determine 
the current nature and severity of his 
service-connected neck disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide a 
complete discussion on current 
symptomatology associated with service-
connected neck disability and to reach a 
complete diagnosis.  

i.  With respect to the orthopedic 
examination:  A.  The examiner is 
requested to determine the degree of 
intervertebral disc syndrome in the 
cervical spine associated with the 
veteran's service-connected 
disability.  Also, the examiner is 
requested to comment on the nature 
and severity of the veteran's 
"chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
cervical spine that are present 
constantly, or nearly so.  The 
examiner is asked to distinguish, to 
the extent possible, the orthopedic 
signs and symptoms associated with 
the veteran's intervertebral disc 
syndrome from the neurological signs 
and symptoms.  Also, the examiner is 
asked, to determine if 
intervertebral disc syndrome is 
present in more than one spinal 
segment of the thoracic spine.  If 
so, and provided that the effects in 
each spinal segment are clearly 
distinct, the examiner is to address 
and evaluate each segment on the 
basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  To the extent possible, 
the examiner is requested to 
distinguish service-connected 
orthopedic signs and symptoms from 
any nonservice-connected factors.  

B.  In addition, the examiner is 
requested to state whether or not 
the veteran currently has any 
unfavorable ankylosis in the 
cervical spine.  

ii.  With respect to the 
neurological examination:  A.  The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected neck disability.  Also, 
the examiner is requested to comment 
on the nature and extent of the 
veteran's "chronic neurologic 
manifestations"-i.e., neurological 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
neck that are present constantly, or 
nearly so.  The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome in the 
thoracic spine from the orthopedic 
signs and symptoms.  Also, the 
examiner is asked to determine if 
intervertebral disc syndrome is 
present in more than one spinal 
segment.  If so, and provided that 
the effects in each spinal segment 
are clearly distinct, the examiner 
is to address and evaluate each 
segment on the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  To the 
extent possible, the examiner is 
requested to distinguish service-
connected neurological signs and 
symptoms from any nonservice-
connected factors.  

iii.  The examiner is requested to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

iv.  The examiner is requested to 
comment on the impact of the 
service-connected cervical spine 
disability picture on the veteran's 
ability to obtain and maintain 
employment.  

4.  The veteran should be provided a VA 
digestive system examination in order to 
determine the current nature and severity 
of her service-connected gastroesophageal 
reflux disease and hemorrhoid disease.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available for use 
in studying the case.  The examiner is 
requested to state whether the veteran 
currently has persisent epigastric 
distress with dysphagia, pyrosis and 
regurgitation in addition to other 
symptoms such as substernal, arm or 
shoulder pain or considerable impairment 
of her health.  Also the examiner is 
requested to state whether the veteran's 
hemorrhoidal condition is productive of 
large or thrombotic, irreducible  
hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences; 
or whether there is persistent bleeding 
with secondary anemia or with fissures.  

4.  Thereafter, the RO should 
readjudicate the claims and consider the 
propriety of establishing service 
connection for arthritis in the right 
knee and arthritis or intervertebral disc 
syndrome of the cervical spine.  Also, 
the RO is requested to consider the 
propriety of assigning separate ratings 
for separate and distinct manifestations 
of knee and cervical spine disabilities.  
If the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



